Citation Nr: 1441324	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  08-35 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for left foot plantar fasciitis, prior to November 7, 2011, and a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran had active service from October 2004 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2011 the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A copy of that transcript has been associated with the claims folder.  

In September 2011, the Board remanded the matters of entitlement to service connection for bipolar disorder and entitlement an initial compensable rating for left foot plantar fasciitis for additional development.  In a November 2012 rating decision, the RO granted service connection bipolar disorder.  This represents a full grant of the benefits sought.  Thus, that claim is no longer before the Board.  In regard to the Veteran's remaining claim, in a July 2012 rating decision, the RO awarded a 10 percent rating for plantar fasciitis, effective November 7, 2011, the date of the most recent VA examination.  However, the 10 percent rating is not a full grant of the benefit sought on appeal.  Accordingly, the issue remains on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2011 remand, the Board requested that the RO obtain "all VA medical records (not already of record) pertaining to examination or treatment of the Veteran's left foot plantar fasciitis."  At the February 2011 Travel Board Hearing, the Veteran testified that he was currently being treated for his left foot plantar fasciitis at the "Lancaster VA."  Specifically, he testified that he was prescribed orthotics, Biofreeze and Motrin and haD appointments every three to six months.  Further, at a December 2008 VA examination, the Veteran reported that he had been treated at the VA in Dallas since his discharge from service.  Treatment records from the Dallas VA facility dated June 2008 and December 2010 to October 2011 have been associated with the Veteran's claims folder.  However, none of the records reference treatment for left foot plantar fasciitis.  

The Board therefore finds there is evidence of missing VA treatment records.  Consequently, yet another remand to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not met, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated).  

Also, upon investigation, the Board discovered that the VA North Texas Health Care System is located on South Lancaster Road in Dallas, Texas.  It is unclear as to whether the Veteran's previous reference to treatment at the "Lancaster VA" refers to this Dallas VA facility.  On remand, the RO should clarify whether the Veteran has been treated at more than one VA facility since his discharge in 2006.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and clarify which VA facilities have treated him for his left foot plantar fasciitis since his discharge in 2006.  At the February 2011 Travel Board Hearing, the Veteran testified that he was currently being treated for his left foot plantar fasciitis at the "Lancaster VA."  Further, at the December 2008 VA examination, the Veteran reported that he had been treated at the VA in Dallas since his discharge from service

2.  Then, obtain and associate with the claims folder all VA medical records dating from September 2006 to present which pertain to examination or treatment of the Veteran's left foot plantar fasciitis.
3.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



